IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NOS. WR-48,152-03 & WR-48,152-04


EX PARTE GARCIA GLEN WHITE





ON APPLICATION FOR WRIT OF HABEAS CORPUS 
CAUSE NO. 723847 IN THE 180TH DISTRICT COURT
HARRIS COUNTY


Per Curiam.    


O R D E R


	This is a subsequent application for writ of habeas corpus filed pursuant to the
provisions of Texas Code of Criminal Procedure Article 11.071, § 5.
	Applicant was convicted of the offense of capital murder in July 1996.  The jury
answered the special issues submitted under Article 37.0711 of the Texas Code of Criminal
Procedure, and the trial court, accordingly, set punishment at death.  This Court affirmed
Applicant's conviction and sentence on direct appeal.  White v. State, No. 72,580 (Tex. Crim.
App. August 13, 1997). This Court denied Applicant's initial post-conviction application for
writ of habeas corpus.  Ex parte White, WR-48,152-01 (Tex. Crim. App. February 21, 2001). 
This Court dismissed Applicant's second post-conviction application for writ of habeas
corpus as an abuse of the writ.  Ex parte White, WR-48,152-02 (Tex. Crim. App. April 24,
2002).  Applicant's third and fourth post-conviction applications for writ of habeas corpus
were received in this Court on March 11, 2009.
	Applicant challenges the validity of his conviction and resulting sentence by
presenting five allegations in his third habeas application and two allegations in his fourth
habeas application.  We have reviewed the applications and find that the allegations fail to
satisfy the requirements of Article 11.071, § 5(a).  Accordingly, the applications are
dismissed as abuses of the writ.  Tex. Code Crim. Proc. Art. 11.071, § 5(c).
	IT IS SO ORDERED THIS THE 6TH DAY OF MAY, 2009.

Do Not Publish